[Cite as Mayo v. Ohio Dept. of Transp., 2011-Ohio-6912.]




                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
HENRIETTA MAYO

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant


Case No. 2011-06218-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶1}    Plaintiff, Henrietta Mayo, filed this action against defendant, Department of
Transportation (ODOT), alleging that she suffered property damage to her car as a
proximate result of negligence on the part of ODOT in maintaining a hazardous
condition on Route 33 in Franklin County. Plaintiff related she was traveling from Route
33 west toward I-70 west on February 12, 2011, at approximately 11:45 a.m. when her
vehicle struck a pothole. The impact of striking the pothole caused tire damage to
plaintiff’s vehicle.     In her complaint, plaintiff requested damages in the amount of
$584.00, the stated cost of replacement parts and reimbursement of the filing fee. The
$25.00 filing fee was paid.
        {¶2}    Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Columbus and not ODOT bears the maintenance
responsibility for the section of US 33 where plaintiff’s incident occurred. In support of
the request to dismiss, ODOT stated, “[d]efendant has performed an investigation of this
site and the City of Columbus takes care of this area.”               Defendant submitted
documentation (Exhibit A) showing that the particular section of US 33 near I-70 is
located within the maintenance jurisdiction of the City of Columbus. ODOT advised,
“[a]s such, this section of roadway is not within the maintenance jurisdiction of the
defendant.”    The site of the damage-causing incident was located in the City of
Columbus.
       {¶3}    Plaintiff filed a response indicating she intends to file a claim for
reimbursement from the City of Columbus.
                                      CONCLUSIONS OF LAW
       {¶4}    R.C. 2743.10(A) provides:
       {¶5}    “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,     boards,   offices,    commissions,    agencies,    institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶6}    R.C. 2743.02(A)(1) states in pertinent part:
       {¶7}    “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶8}    R.C.   5501.31 in pertinent part states:
       {¶9}    “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶10} The site of the damage-causing incident was not within the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
HENRIETTA MAYO

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant


Case No. 2011-06218-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.


                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Acting Clerk

Entry cc:

Henrietta Mayo                                    Jerry Wray, Director
587 Bantry Bay Court                              Department of Transportation
Galloway, Ohio 43119                              1980 West Broad Street
                                                  Columbus, Ohio 43223

8/4
Filed 8/11/11
Sent to S.C. reporter 1/3/12